department of the treasury internal_revenue_service washington d c date number release date cc intl br tl-n-6272-98 uilc internal_revenue_service national_office field_service_advice memorandum for from subject this memorandum responds to your request for field_service_advice dated date on the above-captioned case field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c country x country y year year year year tl-n-6272-98 x issue s whether a is precluded from recharacterizing advances it received from its foreign related entities as equity when it originally classified those funds as debt on its books_and_records and its tax returns whether withholding pursuant to sec_1441 and sec_1442 may be imposed with respect to deemed interest payments that result from a sec_482 allocation of interest_income from a to its foreign related parties whether interest should be imputed to foreign lenders pursuant to sec_482 despite the fact that the debtor is financially distressed conclusion a is subject_to the strong_proof rule articulated by the tax_court when it takes a position invoking the substance of a transaction that is contrary to its form based upon the strong_proof rule it would be difficult for a to overcome its burden_of_proof in attempting to disavow the form of the transaction it has chosen however further factual development is recommended sec_385 is further support that a should not be allowed to recharacterize its advances as equity at present it cannot be determined whether any allocation of interest under sec_482 from a to its foreign related entities is appropriate if such allocations are appropriate as described below the withholding_tax liability under sec_1442 may arise in connection therewith and a is liable for such tax under sec_1461 the accrual rules of sec_451 including the doubtful_collectibility exception do not as a matter of law prevent the service from making an adjustment under sec_482 however if it is determined that there is no reasonable expectation of collecting the imputed_interest from a and that the reason for a’s inability to pay is not attributable to non-arm’s length actions by related parties then sec_482 should not be applied to impute interest on a’s trade payables facts tl-n-6272-98 the taxpayer a is a united_states affiliate of a large business system operating in the united_states country x and country y a i sec_87 percent owned by b a country x corporation it is unknown who owns the remaining percent a has consistently shown losses since its inception in year the net_operating_loss_carryover to year was over dollar_figurex a is discontinuing its operations a represents that it is thinly capitalized because a did not have sufficient cash to prepay for inventory substantial funds have been advanced to a by b and c a related country x corporation during year year and year the advances to a arose from the purchase by a of inventory from the foreign related entities a concedes that a and these foreign related entities are commonly controlled for purposes of sec_482 the foreign related entities during the periods in issue did not engage in a united_states trade_or_business a recorded the advances as debt on its books_and_records and its tax returns for example on its trial balances the amounts are reflected as trade payables to the foreign related parties on its tax returns the advances are reflected as loan from shareholder also during the examination process the taxpayer’s representative indicated that the shareholder of the foreign related entities instructed a to classify these advances as debt no interest has been accrued or actually been paid with respect to these advances no payments on these account payables have been made other than a single receivable in year and an adjusting journal entry in year further no promissory notes are known to exist pertaining to these trade accounts_payable the documentation referencing the intercompany_transactions generally does not state an interest rate law and analysis whether a is precluded from recharacterizing advances it received from its foreign related entities as equity when it originally classified those funds as debt on its books_and_records and its tax returns a argues that the advances are in substance capital contributions and as such are not subject_to imputed_interest under sec_482 you have requested assistance on whether a taxpayer is bound by the form in which it has chosen to structure the transaction in this case as debt rather than equity in general the substance rather than the form of a transaction governs for federal_income_tax purposes 324_us_331 293_us_465 thus the commissioner has been allowed to discount the form of a transaction and determine the tax consequences based on its substance see gregory v helvering 641_f2d_376 5th cir cert_denied 454_us_868 laidlaw transportation inc v commissioner tcmemo_1998_232 tl-n-6272-98 however the supreme court has also long recognized that a taxpayer although free to structure his transaction as he chooses once having done so he must accept the consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted taxpayers have less freedom than the commissioner to ignore the form that they have adopted and are ordinarily bound by the tax consequences that flow therefrom 87_tc_1417 aff’d 896_f2d_580 d c cir see also nestle holdings inc v commissioner 152_f3d_83 2d cir spector v commissioner f 2d pincite 108_tc_590 99_tc_561 little v commissioner tcmemo_1993_281 65_tcm_3025 aff’d 106_f3d_1445 9th cir this rule seeks to avoid the uncertainty that would result from allowing the taxability of a transaction to depend on whether an alternative form exists under which more favorable tax consequences would result national alfalfa u s pincite 284_f2d_322 2d cir the case law recognizes that taxpayers are advantaged by having both the power to structure transactions in any form they choose and the access to the facts that reflect the underlying substance in contrast the commissioner is disadvantaged because he does not have direct access to the facts underlying a particular transaction hence the commissioner must be allowed to rely on representations made by taxpayers in their returns and must be allowed to evaluate the resulting tax consequences based on such disclosures this reliance is particularly appropriate in the context of a cross border transaction such as the present case where documents information and witnesses are not readily available to the commissioner the commissioner is justified in determining the tax effect of transactions on the basis in which the taxpayers have molded them television industries inc v commissioner f 2d pincite see also fnma v commissioner 90_tc_405 aff'd 896_f2d_580 d c cir cert_denied 499_us_974 to allow taxpayers to argue for alternative_tax treatment of a transaction upon the examination of the returns would be tantamount to administering the tax laws based on a policy that tax consequences flow from the transaction taxpayers have chosen or from any other form of transaction they might have chosen whichever is more favorable 103_tc_481 quoting television industries inc v commissioner f 2d pincite aff’d 70_f3d_142 d c cir for this reason the courts have generally subjected taxpayers to a heightened standard of proof before they are permitted to contradict the form and have the transaction taxed in accordance with substance spector v commissioner f 2d pincite estate of durkin v commissioner t c pincite- tl-n-6272-98 fnma v commissioner t c pincite illinois power v commissioner t c pincite little v commissioner t c m cch pincite the courts have articulated this heightened standard of proof differently see spector v commissioner f 2d pincite for example in 378_f2d_771 3rd cir cert_denied 389_us_858 the court held that where taxpayers executed a contract containing specific terms conditions and allocations they may not alter or avoid the tax consequences of that agreement in the absence of fraud duress or undue influence in contrast the court in 598_f2d_464 5th cir determined that before a taxpayer may alter or avoid the tax consequences of a contractual arrangement the taxpayer must come forth with strong_proof that the agreement lacked economic reality see also little v commissioner t c m cch pincite strong_proof requires a showing beyond a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intentions of the contracting parties the strong_proof standard has also been adopted by the tax_court in adjudicating matters involving debt-equity disputes miller v commissioner tcmemo_1989_153 57_tcm_46 aff’d in an unpublished opinion 6th cir where taxpayers chose to characterize the advances as debt the court was unpersuaded by their argument that the substance was equity when the advances contained both debt and equity characteristics the tax_court has adopted the strong_proof standard and has refused to apply danielson outside the circuits that recognize it see eg 102_tc_406 87_tc_1046 the strong_proof rule as applied by the tax_court requires a showing of somewhat more than a preponderance_of_the_evidence and somewhat less than danielson illinois power co v commissioner t c pincite ndollar_figure acq in result 1990_2_cb_1 the burden upon the taxpayer is far heavier when his tax reporting positions and other actions did not consistently reflect the substance which he later argues should control the form miller v commissioner t c m pincite citing illinois power co v commissioner t c pincite the tax_court in estate of durkin v commissioner t c pincite held that under either a strong_proof or danielson standard the taxpayers could not disavow the form they chose where only certain courts have adopted danielson see eg 35_f3d_1570 fed cir 746_f2d_319 6th cir 730_f2d_718 11th cir cert_denied 469_us_882 spector v commissioner supra tl-n-6272-98 taxpayers were seeking to disavow their own tax_return treatment of the transaction the taxpayers’ reporting position and other actions did not show an honest and consistent respect for the substance of the transaction the taxpayers were unilaterally attempting to have the transaction treated differently after it had been challenged and the taxpayers would have been unjustly enriched if he were permitted to belatedly alter the transaction after well-informed negotiations were held with the other party to the transaction the taxpayers in durkin did not prevail in establishing that the transaction in substance was different from that which was initially reported in the tax_return as a purchase of coal properties from their corporation at a price below fair_market_value upon examination of the returns the commissioner determined that the taxpayers received a constructive_dividend for the difference between the price paid and fair_market_value of the property after their returns were challenged by the commissioner the taxpayers argued that their purchase of coal properties were in substance part of one integrated transaction in which they disposed of their stock ownership to another shareholder and thus the transaction should be taxed as a redemption based on the four factors discussed above the tax_court determined that the taxpayers did not carry their heightened burden to show a substance that is different than their reporting position furthermore the taxpayers would have been unjustly enriched if they were permitted to avoid the tax consequences of a constructive_dividend the ninth circuit which governs the present case has never adopted the danielson_rule and as a result the tax_court has followed the strong_proof rule there see eg fountain valley transit mix inc v commissioner tcmemo_1996_244 salyer grain and milling co v commissioner tcmemo_1986_165 aff’d 815_f2d_1265 9th cir these cases rely upon 51_tc_306 aff’d sub nom throndson v commissioner 457_f2d_1022 9th cir in which the tax_court specifically applied the strong_proof rule and the ninth circuit affirmed without reaching the issue of the application of danielson in salyer 815_f2d_1265 9th cir the ninth circuit simply adopts the tax_court opinion the ninth circuit has used a more stringent rule approaching danielson in 565_f2d_1388 9th cir the taxpayers were challenging provisions in their agreements regarding the purchase_price of two contiguous parcels of land the court held that taxpayers were bound by the agreements knowingly and voluntarily made with no suggestion of fraud the court noted that the tax consequences of such an agreement may be tl-n-6272-98 although the danielson standard and the strong_proof standard were both first applied in cases involving covenants not to compete it is now clear that both standards cover a much broader range of circumstances 101_tc_499 87_tc_178 taxpayers have been held to their characterization of an amount as debt see 108_tc_590 103_tc_481 litchfield v commissioner tcmemo_1994_585 aff’d in an unpublished order ustc 10th cir miller v commissioner tcmemo_1989_153 significantly taiyo hawaii was decided under ninth circuit precedent the court in taiyo hawaii in holding for the commissioner that the advances were debt found that it was unnecessary under the facts of that case to engage in a traditional debt-equity analysis t c pincite working from the fundamental rule_of law enunciated in national alfalfa that a taxpayer must accept the tax consequences of its choice of transaction the court noted that taxpayers have been permitted to assert substance over form where their tax reporting and other actions have shown an honest and consistent respect for the substance id pincite citing fnma v commissioner t c pincite and illinois power co v commissioner t c pincite the court found that taiyo hawaii failed this exception the court stated petitioner has for all purposes treated the advances as loans and was instructed by its parent_corporation to accrue interest under those circumstances we reject petitioner's approach of testing its own choice of form with traditional debt versus equity considerations such as the absence of a fixed payment schedule maturity dates enforcement or formal debt instruments we are likewise unpersuaded by petitioner's accountant's challenged by the commissioner but not by the taxpayer f 2d pincite citations omitted other ninth circuit cases have similarly held that in an absence of fraud a taxpayer could not challenge the form of its transaction see 433_f2d_757 9th cir the tax_court has recognized that the holding of palo alto indicates that the ninth circuit may apply a rule that is more stringent than the strong_proof rule see huestis v commissioner tcmemo_1992_159 63_tcm_2443 chiapetti v commissioner tcmemo_1996_183 71_tcm_2778 n however whether the tax_court would ever apply the palo alto standard is questionable in both huestis and chiapetti the tax_court determined that their conclusion would be the same under either the strong_proof or palo alto standard huestis t c m cch pincite chiapetti ria tc memo pincite n further after palo alto the tax_court has continued to apply the strong_proof standard in cases appealable to the ninth circuit see salyer grain and milling co t c m cch pincite n tl-n-6272-98 after-the-fact testimony that in retrospect he should have considered the advances as equity and reported them as such on petitioner’s tax returns t c pincite citations and footnote omitted in the recent opinion of 111_tc_105 the tax_court denied the taxpayer’s attempt to have a transaction taxed in accordance with its substance after it was initially reported on the return as a sale and lease-back of real_property the taxpayer argued that there had been no sale and that the entire transaction in substance was merely a financing_arrangement after considering various approaches the tax_court concluded that the taxpayers cannot elect a specific course of action and then when finding himself in an adverse situation extricate himself by applying the age-old theory of substance over form norwest corp v commissioner t c pincite a taxpayer’s ability to ignore the transactional form that he has adopted is further curtailed if he attempts to abandon his tax_return treatment of a transaction w hen a taxpayer seeks to disavow his own tax_return treatment by asserting the priority of substance only after the commissioner raises questions with respect thereto this court need not entertain the taxpayer’s assertion of the priority of substance due to the tremendous load he carries the commissioner must necessarily rely in the vast majority of cases on what the taxpayer asserts to be fact the burden is on the taxpayer to see to it that the form of business he has created for tax purposes and has asserted in his returns to be valid is in fact not a sham or unreal if in fact it is unreal then it is not he but the commissioner who should have the sole power to sustain or disregard the effect of the fiction since otherwise the opportunities for manipulation of taxes are practically unchecked id pincite further the tax_court adopted a heightened standard of proof when a taxpayer attempted to avoid the commissioner’s interest allocation pursuant to sec_482 based on the argument of substance over form cayuga service inc v commissioner tcmemo_1975_4 34_tcm_18 in response to the taxpayer’s urging that the court disregard the form of intercompany advances as loans and find that the advances were investments the court stated i f a taxpayer asserts that the substance is different than the form he used he must furnish strong_proof that the substance was other than the form indicates citing inter alia ullman v commissioner the court found that petitioner has failed to meet its burden of persuading us that the advances were in fact investments and not loans t c m cch pincite the court decided cayuga service based on then existing sec_1_482-2 t d date and the decision is consistent with longstanding principles that the commissioner is allowed to determine the tax tl-n-6272-98 consequences of a transaction based on its substance while imposing a heightened standard of proof on taxpayers that argue for a substance different than the form these principles are set forth in sec_1_482-2 t d date and unlike the regulations are confirmed in sec_1 a i which provides that the substance of the transaction shall be determined and that all the relevant facts and circumstances shall be considered and any law or rule_of law assignment_of_income step transaction etc may apply we recognize that in some cases involving debt-equity disputes decided prior to norwest and taiyo hawaii courts chose to adjudicate the matter by testing the taxpayer’s chosen form with traditional debt versus equity considerations for instance in 63_tc_790 the commissioner argued that the taxpayer was bound by the form in which affiliated corporations cast advances the tax_court however believed that such advances should be characterized in terms of economic reality for the year at issue and that changing circumstances as time passes may alter the original character of an advance and transform it into equity id pincite it is worth noting that when applying the various debt-equity factors to reach the conclusion that the advances were debt a recurring theme relied upon by the court was the intent of the affiliates as evidenced by their contemporaneous actions prior to litigation - - the manner in which the affiliates characterized the advances on their books_and_records reported the advances on their tax returns and reported the advances to unrelated third parties id pincite the court concluded that the advances were clearly loans at their inception and the taxpayer had failed to present a concrete demonstration of any changed intent id pincite in this sense georgia-pacific which was decided only one year after national alfalfa was a precursor to norwest and taiyo hawaii but to the extent georgia-pacific reflects a court’s willingness to indulge in traditional debt-equity considerations the tax_court in taiyo hawaii found the taxpayer’s reliance on georgia-pacific unworthy of comment in light of national alfalfa and its progeny t c pincite the court in taiyo hawaii was likewise unimpressed with the taxpayer’s reliance on 85_tc_1005 imputation of interest under sec_482 rejected but the commissioner did not argue that the taxpayer was held to the form of its transaction 30_tc_1273 advances were contributions to capital lds inc v commissioner tcmemo_1986_293 the transfer of land in exchange for a note was nontaxable capital_contribution because the objective factors overwhelmingly outweigh the taxpayer’s subjective intent that the transaction was to be a sale of land and inductotherm industries inc v commissioner 48_tcm_167 aff’d without published opinion 770_f2d_1071 3d cir advances characterized as equity but the commissioner did not argue that the taxpayer was held to the form of its transaction for such advances t c pincite n tl-n-6272-98 in this case we believe it would be difficult for a to overcome its burden_of_proof under the strong_proof rule in attempting to disavow the form of transaction that it has chosen a booked the advances as trade payables to the foreign related parties on its trial balances and recorded the advances as loan from shareholder on its tax returns it is only after an examination by the service of taxpayer’s records that a is seeking to disavow its own tax_return treatment for the advances it received clearly a’s financial reporting and tax reporting indicate an inconsistent treatment for these advances further due to the imposition of additional tax_liability it appears that a is unilaterally attempting to have the transaction treated as a contribution_to_capital after the service challenge however we have no knowledge how b and c treated the advances for financial reporting and for tax reporting purposes for example it is not known whether the advances were reflected in b or c’s capital_account thus further factual development is necessary to finally determine whether a and the foreign related lenders took consistent positions with respect to the advances that a is seeking to disavow and whether their reporting positions show an honest and consistent respect for the substance of the transaction in the event it is necessary to consider whether the advances constitute debt or equity the particular facts and circumstances must be examined no single uniform approach has been adopted by the courts in analyzing this particular issue the tax_court looks to whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comport s with the economic reality of creating a debtor-creditor relationship nestle holdings inc v commissioner tcmemo_1995_441 70_tcm_682 vacated and remanded on another issue 152_f3d_83 2d cir quoting 61_tc_367 in this regard the same facts concerning the tax and financial reporting of a contemporaneous with the transaction are very probative of the overall intent of the parties the courts have enumerated several other factors in addition to intent to be considered in resolving a debt-equity issue while the following list is not exclusive and no single factor is determinative the courts generally look to the name and presence of a written_agreement demonstrating indebtedness the presence of a fixed maturity_date the source of payments eg whether there is anticipated cash_flow to cover payments the right to enforce payment increased participation in management as the result of the advance subordination thinness of the capital structure in relation to debt the identity of interest between creditor and stockholder tl-n-6272-98 the source of interest payments eg from earnings the ability of the corporation to obtain credit from outside sources the use of funds for capital assets or risk involved in making the advances and the failure of the debtor to repay see laidlaw transportation inc v commissioner tcmemo_1998_232 nestle holdings inc v commissioner t c m pincite 512_fsupp_1178 s d n y see also sec_385 listing debt-equity factors which could be taken into account in regulations although the taxpayer represents that the above factors have been satisfied further factual development is necessary it is also your position that sec_385 precludes a from recharacterizing the advances as equity in the instance case a is a domestic_corporation that consistently characterized the advances from related foreign parties as payables on their books_and_records and reported them as loans from shareholder on their federal tax returns only when faced with additional tax_liability did a seek to recharacterize the advances as equity under these circumstances we agree that sec_385 is further support to preclude taxpayers from recharacterizing the advances from debt to equity whether withholding pursuant to sec_1441 and sec_1442 withholding_tax may be imposed with respect to deemed interest payments that result from a sec_482 allocation of interest_income from a to its foreign related parties initially we note that if there were any accounts_receivable providing for interest and if it is determined both that the accounts receivable’s stated_interest is at an arms length rate within the meaning of sec_1_482-2 and the accounts_receivable provided for payment of interest at maturity it is possible that no sec_482 adjustment would be appropriate sec_267 puts the taxpayer on a cash_basis with respect to this interest owed to the foreign lender so that even if its liability for interest were properly accrued for accounting purposes no tax deduction for the interest would be allowable prior to its actual constructive or deemed payment because no documentation has thus far been produced the balance of this memorandum assumes that no such documentation exists and that a sec_482 adjustment is appropriate for the period here in issue under the general_rule set forth in sec_1_482-2 during which time no interest was paid_or_accrued by the taxpayer in respect of outstanding indebtedness tl-n-6272-98 in general sec_881 of the code imposes a tax of percent of the amount received from sources within the united_states by a foreign_corporation as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income fdap but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states the mechanism for collecting the tax imposed by sec_881 is provided in sec_1441 and sec_1442 sec_1442 provides that in the case of foreign_corporations there shall be deducted and withheld at the source in the same manner and on the same items of income as is provided in sec_1441 a tax equal to percent thereof sec_1441 states in part that all persons in whatever capacity acting having control receipt custody disposal or payment of any items of income specified in sec_871 of any nonresident_alien_individual or of any foreign_partnership shall deduct and withhold from such items a tax equal to percent thereof however an applicable income_tax treaty may reduce the rate of withholding or exempt amounts from withholding see sec_894 sec_1_1441-6 the united_states does not have a treaty with country x however we do not know the lenders country or countries of residence to determine whether there is an applicable treaty sec_1461 provides in part that every person required to deduct and withhold any_tax under sec_1441 and sec_1442 is liable for such tax and is indemnified against the claims and demands of any person for the amount of any payments made in accordance with sec_1441 and sec_1442 revrul_82_80 c b modified revproc_91_23 1991_1_cb_534 modified revproc_96_14 1996_1_cb_626 superceded revproc_99_32 i r b in which the service discussed the application of revproc_65_17 1965_1_cb_833 to transactions involving a united_states subsidiary and its foreign parent also indicates the service’s position that a constructive collateral_adjustment required under sec_482 may give rise to a sec_1442 withholding_tax liability revproc_65_17 describes the position of the service and the procedures to be followed in cases in which a united_states taxpayer whose taxable_income has been increased for a taxable_year by reason of an allocation under sec_482 requests permission to receive payment from or to which the allocation of income or deductions was made of an amount equal to a part or all of the amount allocated without further income_tax consequences note that revproc_65_17 and revrul_82_80 have been superceded for future years revproc_99_32 i r b tl-n-6272-98 revrul_82_80 addresses a united_states subsidiary whose taxable_income was increased because of an allocation under sec_482 the ruling states that if revproc_65_17 treatment is granted the original transaction will be treated for tax purposes as if the correct amount as determined under sec_482 had been paid thus if a united_states subsidiary pays more than arm’s length consideration for services performed by its foreign parent the parent_corporation will not be considered to have received a dividend to the extent of the greater-than-arm’s length amount and the withholding_tax provisions of sec_1442 will be applied to the deemed flow of funds necessary to account for the amounts the foreign parent had but should not have received as payments for services the necessary and clear implication of revrul_82_80 is that absent revproc_65_17 treatment a withholding_tax liability under sec_1442 would have arisen in connection with the deemed flow of funds from the united_states subsidiary to its foreign parent and that the tax imposed under sec_1442 on such deemed payment would be collectible from the united_states subsidiary the withholding_agent under methods appropriate to that section if a withholding obligation is deemed to arise under these circumstances correlative or consequential adjustments arising in connection with sec_482 allocations it would appear certain that such obligations also should be treated as arising in connection with a primary_adjustment under sec_482 ie the allocation itself the precise issue of whether a sec_482 allocation of u s source fdap to a foreign_entity is subject_to sec_1442 withholding has not been addressed by a court there is however case law to support such an approach interest imputed to a foreign related_entity under sec_7872 is subject_to_withholding climaco and nakamura v internal_revenue_service ustc big_number e d n y unpublished opinion date in climaco one plaintiff was a shareholder of a foreign_corporation who received a no-interest loan from the corporation he used the no-interest loan to purchase a united_states residence apparently for himself and his wife who appears to be the second named plaintiff in the case plaintiffs reported the imputed_interest payments foregone by the foreign_corporation on the loan pursuant to sec_7872 and claimed a corresponding deduction for those payments the plaintiffs also filed annual withholding_tax returns pursuant to sec_1442 subsequently however the plaintiffs sought to have such withholding taxes refunded asserting that in the absence of actual interest payments to a foreign_payee withholding was not required the district_court held that plaintiffs were required to withhold and pay a portion of the imputed_interest under sec_7872 despite the fact that the plaintiffs did not actually make any interest payments on their loan the court could discern tl-n-6272-98 no reason why plaintiffs should not on these facts be required to make withholding payments had the foreign_corporation lent money at the market rate the court reasoned the plaintiffs clearly would have been required to withhold at the appropriate rate on the stated_interest under sec_1442 to hold otherwise the court reasoned would mean that the foreign_corporation by structuring the transaction as an interest-free_loan could avoid payment of the tax altogether in addition the court found persuasive the government’s reliance on casa de jolla park inc v commissioner t c and 102_tc_515 casa de la jolla addressed the following fact pattern petitioner a domestic_corporation was organized by marshall a nonresident_alien and citizen of canada to market condominium time-share units in a la jolla california property bankcal a domestic california bank collected the proceeds of condominium unit sales for petitioner marshall petitioner's sole shareholder and director held an interest-bearing promissory note from the petitioner royal a canadian bank had made substantial loans to marshall some in connection with the earlier acquisition and development of that property by a second domestic_corporation wholly-owned by marshall as collateral for such loans royal held both marshall's stock in the petitioner and his shares in another canadian corporation blake resources when blake resources entered the canadian equivalent of chapter bankruptcy proceedings royal sought further assurances of collection of marshall's debts accordingly marshall as sole shareholder and director of the petitioner authorized bankcal to remit to royal directly the proceeds from the sales of petitioner's time-share units that otherwise were due and payable to the petitioner royal immediately applied the payments it received pursuant to these arrangements to marshall's personal loan accounts at issue was whether petitioner was responsible under sec_1441 for withholding_tax on marshall's interest_income petitioner contended that it never possessed or controlled marshall's interest_income petitioner also argued that marshall had never received any income from which petitioner could withhold respondent in turn contended that marshall had constructively received the interest_income because pursuant to petitioner's instructions the monthly net_proceeds from condominium sales otherwise payable to it were applied to royal's additional collateral held by the bank is not described also at issue was whether such interest_income was effectively connected with a united_states trade_or_business and so exempt from sec_1441 withholding the latter issue resolved in the government’s favor is not discussed herein tl-n-6272-98 outstanding loans to marshall respondent also argued that petitioner had control of the time-share proceeds from which withholdings could have been made the tax_court concluded that petitioner did have control_over funds from which withholding could be made the court also rejected petitioner’s contention that withholding responsibility under sec_1441 requires actual payment and receipt noting that payment is merely one of several terms control receipt etc that are described in sec_1441 in the disjunctive moreover the court found that the doctrine_of constructive receipt applies for purposes of sec_1441 emphasis supplied this language may be read to support the view that whenever a payment of united states-source fdap is constructively received by a foreign_person there is necessarily a corresponding deemed payment of the amount that may trigger withholding_tax liability under sec_1441 central de gas de chihuahua addressed the following fact pattern central a foreign mexican corporation processed transported and distributed liquified natural_gas throughout mexico central rented a fleet of tractors and trailers to hidro a sister corporation also mexican but did not receive any rental payments the fleet was used to transport gas products within the united_states and in mexico as here relevant the service imputed to central the fair rental value of hidro’s use of the fleet arguing that such income was taxable in its hands under sec_881 in responding to this argument the taxpayer contended in part that in order for sec_881 to apply there must be an actual payment of the income item and that the allocation of rent to petitioner from hidro under sec_482 does not satisfy that requirement the service in response cited casa de la jolla park for the proposition that there is no requirement of actual payment under sec_881 and that the allocation of rent to petitioner under sec_482 provides a sufficient basis for imposing the percent tax under sec_881 the tax_court held that an allocation under sec_482 results in a deemed payment that constitutes an amount received under sec_881 the court found that there is no requirement of actual payment under sec_881 and that the allocation of rent to petitioner under sec_482 provides a sufficient basis for imposing the percent tax under that section the court in central de gas de chihuahua expressly did not reach the issue of whether actual payment is required for withholding under sec_1441 and sec_1442 the court distinguished between sec_881 which it found imposes a liability for tax and sec_1441 and sec_1442 which provide the method for collecting that tax commenting that the former section and the latter section serve distinctly separate purposes however the case is nonetheless support for imputing interest under sec_482 and subjecting such interest to withholding because the case holds that a sec_482 allocation amount is deemed to be tl-n-6272-98 received by the foreign_entity it follows that withholding is the collection mechanism for the sec_881 tax_liability in our view to separate the tax_liability from the collection mechanism for the tax would render ineffective the triggering of the sec_881 liability the tax_court touched on this concern when it observed that a holding that actual payment is required could significantly undermine the effectiveness of sec_482 where foreign_corporations are involved such a view would permit such corporations to utilize property in the united_states without payment for such use and thereby avoid any liability under sec_881 id pincite similarly revrul_92_85 1992_2_cb_69 holds that deemed_dividend distributions under sec_304 by domestic acquiring or domestic acquired issuing corporations to foreign controlling corporations give rise to tax under sec_881 and that the acquiring_corporation whether foreign or domestic is responsible for withholding under sec_1442 with respect of such deemed dividends finally we note that recently-issued final regulations under sec_1441 sec_1_1441-2 specifically provide that an allocation of income subject_to_withholding under sec_482 as well as income arising as a result of a secondary_adjustment made in conjunction with a reallocation of income from a foreign_person to a related u_s_person is subject_to_withholding under sec_1441 while this regulation is not yet effective and hence does not apply to the taxable years here in issue based on the foregoing and on the absence of any indication in this regulation and its preamble that it was intended to reflect a change_of service position we view the new regulation as clarifying currently applicable law on this point whether interest should be imputed to foreign lenders pursuant to sec_482 despite the fact that the debtor is financially distressed assistance has been requested about whether interest should be imputed on a’s outstanding balances of intercompany obligations under sec_482 because of doubtful_collectibility in particular you have proposed to argue that the general accrual rules of sec_451 including the doubtful_collectibility exception do not override the more specific rules of the sec_482 regulations your request is in response to a’s argument that interest may not be imputed due to doubtful_collectibility in johnson v commissioner tcmemo_1982_517 44_tcm_1076 the tax_court held that a corporation did not have to accrue interest imputed under sec_482 on an advance to a commonly controlled sister corporation which originally characterized the advances as loans because the facts indicated that the corporation had no reasonable expectancy of collecting the advances or any interest on the advances the court concluded that the corporation was not tl-n-6272-98 required to accrue interest imputed pursuant to sec_482 the court based its conclusion on the narrow exception to the general_rule of accrual for circumstances where it is reasonably certain that the income will not be collected in the tax_year or within a reasonable_time thereafter t c m pincite citing 37_f2d_34 2d cir notwithstanding the application in johnson of the doubtful_collectibility exception to the general_rule of accrual you have suggested that the service can challenge the johnson decision based on a rationale analogous to a secondary rationale underlying the conclusion in tam tam considered whether the doubtful_collectibility exception to the general accrual rules should apply in the case of original_issue_discount oid interest accrual under sec_1272 the tam pointed out that the accrual of oid differs from the accrual of non-oid interest in advance of receipt because oid is included in income in lieu of receipt the oid interest is deemed paid to the holder who in turn is deemed to lend the same amount back to the issuer at the same time the holder’s basis in the instrument increases by an equivalent amount in addition the tam cited 94_tc_473 and 94_tc_464 which held that the general interest accrual rules of sec_446 and sec_461 do not trump the more specific imputed_interest rules of sec_483 the tam concluded that to extend the doubtful_collectibility exception to the accrual of oid would contravene the legislative intent of the oid rules by failing to respect the principle that oid is deemed paid as accrued creating a mismatch of issuer deductions and holder inclusions and elevating general accrual principles over specific statutory provisions thus taxpayers must continue accruing oid for as long as they hold the instruments regardless of the financial condition of the issuer we generally agree that the doubtful_collectibility exception does not necessarily preclude the service from imputing interest under sec_482 the general_rule of sec_1_482-2 authorizes the district_director to make appropriate allocations to reflect an arm’s rate of interest on a loan or advance from one member of a group of controlled entities to another member of the same group this rule applies only to bona_fide indebtedness between members of a group of controlled entities and expressly does not apply to an alleged indebtedness that is in fact a contribution to the capital of a corporation or a distribution by a corporation with respect to its shares payments with respect to an alleged indebtedness are treated according to their substance sec_1_482-2 neither sec_482 nor the regulations thereunder explicitly provide any exception for a debtor that is unable to pay interest imputed under sec_482 we recognize however that the tax_court applied the exception in johnson v commissioner supra in holding that the lending corporation was not required to accrue interest_income imputed under sec_482 in that case the service did not tl-n-6272-98 dispute and the tax_court did not discuss whether that the exception applied to the imputation of interest under sec_482 the service argued that the taxpayer in that case had not established the lack of any reasonable expectation of collecting the interest the service’s position in johnson is similar to its position in the earlier case of pitchford’s inc v commissioner tcmemo_1975_75 34_tcm_384 there the service expressly conceded that an accrual basis taxpayer need not report otherwise accrued interest_income where there is not a reasonable expectancy of repayment in addressing this issue the court stated we express no views on the question whether allocation of interest_income under sec_482 is indeed precluded where there would not have been a reasonable expectancy of collection of such interest for purposes of this case only we accept respondent’s concession on this point t c m pincite although the service conceded in pitchford’s that the doubtful_collectibility exception would preclude the accrual of interest imputed under sec_482 the accrual rules of sec_451 including the doubtful_collectibility exception do not as a matter of law prevent the service from making an adjustment under sec_482 one of the factors to be weighed in determining whether to make a discretionary adjustment under sec_482 should be the financial condition of the related debtor however once it has been determined that a sec_482 allocation is proper sec_451 and the case law thereunder cannot frustrate such an allocation in 94_tc_397 the tax_court considered whether an allocation of rental income to a lessor under sec_482 is precluded where the lessee lacks available funds after payment of other expenses to pay the rent the court began its analysis with the acknowledgment that a determination under sec_482 is intensely factual and focuses on what would have transpired between uncontrolled parties dealing at arm’s length t c pincite in discussing the holdings in pitchford’s and johnson the court explained that those cases did not establish a per se rule as urged by the petitioners in procacci rather the court viewed each case as having been decided on its own peculiar facts and explained the significance of the cases as follows at best these cases merely apply a practical facts and circumstances approach to the question of whether the amounts of interest_income imputed under sec_482 would have actually been paid in an arm’s-length situation that is the import of the reasonable expectancy exception to the general_rule of accrual accounting tl-n-6272-98 finding that a taxpayer has no reasonable expectancy of receiving a payment means that the taxpayer would not have received the payment from an unrelated party in the same condition as the controlled one t c pincite the court summarized its view of the application of sec_482 as follows thus sec_482 requires that we trace a hypothetical arm’s- length path using as parameters the facts and circumstances of the particular case as shown by the record and determine its consequences and because the determination is so fact-specific prior cases with materially different facts are of limited guidance to us in other words in a case like this there are no per se rules or bright- line tests t c pincite in our view the doubtful_collectibility exception to the general accrual rules does not per se preclude an allocation of interest under sec_1_482-2 however we believe the procacci court’s explanation of the interaction between sec_482 and the doubtful_collectibility principle points out a practical limitation inherent in the overall purpose of sec_482 although the doubtful_collectibility exception to the accrual rules does not control whether the service can make a sec_482 adjustment imputing interest on related-party debt the debtor’s ability to pay is a factor to consider in determining whether such an adjustment is appropriate as suggested by the procacci court the underlying goal of sec_482 is to place related parties in the same position as unrelated parties acting at arm’s length because an unrelated creditor may be able to invoke the doubtful_collectibility rule where the facts demonstrate the debtor’s total inability to pay interest a related creditor can be expected to argue that sec_482 should not place it in a worse position than an unrelated creditor under an arm’s-length transaction accordingly in light of procacci we would expect the tax_court not to permit imputed_interest under sec_482 where an unrelated creditor would not have to accrue such interest under the doubtful_collectibility exception however even if facts indicate that a controlled debtor is unable to pay interest to a related creditor the totality of the facts surrounding the lending transaction may establish that the reason for controlled debtor’s inability to pay is attributable to other non-arm’s length actions by the related parties accordingly after consideration of all the relevant facts the court may conclude that imputed_interest under sec_482 is appropriate therefore further factual development is necessary in this case tl-n-6272-98 if you have any further questions please call kate y hwa at ____________________________ phyllis e marcus chief branch office of associate chief_counsel international
